FILED
                             NOT FOR PUBLICATION                             JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLAUDIA ESTRADA-ROSALES,                         No. 07-75038

               Petitioner,                       Agency No. A095-118-263

  v.
                                                 MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Claudia Estrada-Rosales, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law

and for substantial evidence the agency’s factual findings. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to review Estrada-Rosales’s due process and ineffective

assistance of counsel claims because she failed to raise these claims before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the agency’s determination that Estrada-

Rosales failed to establish her eligibility for asylum. See Wakkary, 558 F.3d at

1060 (no past persecution where harm to others was not part of “a pattern of

persecution closely tied to” petitioner); Ochave v. INS, 254 F.3d 859, 865 (9th Cir.

2001) (“Asylum generally is not available to victims of civil strife, unless they are

singled out on account of a protected ground.”); Rostomian v. INS, 210 F.3d 1088,

1089 (9th Cir. 2000) (general civil strife or widespread random violence is not

sufficient to demonstrate a well-founded fear of persecution).

      Because Estrada-Rosales failed to establish eligibility for asylum, she

necessarily cannot demonstrate eligibility for withholding of removal. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2                                    07-75038
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Estrada-Rosales failed to establish it is more likely than not she will be

tortured by or with the acquiescence of a government official if returned to El

Salvador. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(generalized evidence of violence and crime not particular to petitioner insufficient

to establish CAT eligibility).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                   07-75038